Citation Nr: 1329186	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
right elbow disability.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis, status post partial 
meniscetomy, for the period of time prior to January 30, 
2012.

3.  Entitlement to a disability rating in excess of 20 
percent for right knee arthritis, status post partial 
meniscetomy. 

4. Entitlement to a disability rating in excess of 10 
percent for left knee arthritis, with limitation of 
extension.

5.  Entitlement to a disability rating in excess of 10 
percent for instability of the left knee.

6.  Entitlement to an initial compensable disability rating 
for surgical scars of the right knee.


7.  Entitlement to an initial compensable disability rating 
for surgical scars of the left knee.

8.  Entitlement to a total disability rating for 
compensation based on individual unemployability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico

The issues of service connection for a neck disability and 
new and material evidence to reopen a claim for service 
connection for a back disability were raised in a statement 
from the Veteran, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over these 
issues and they are referred to the RO for appropriate 
action.  

With the exception of the issue addressing the reopening of 
the claim for service connection for a right elbow 
disability, all other issues are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right elbow disability was last denied by an unappealed 
Board decision in August 2001, on the basis that there was 
no current disability.

2.  The evidence received since the August 2001 Board 
decision was not previously considered, but does not address 
an unestablished fact and fails to raise a reasonable 
possibility of substantiating the claim for service 
connection for a right elbow disability.

CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for a right elbow disability is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2013).  

The Veteran was provided the requisite notice with respect 
to his claim in a February 2008, which was prior to the 
initial RO rating decision denying the benefits sought.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  See also Mayfield, 444 F.3d at 1333-34.  

VA has obtained available service treatment records; VA 
treatment records; assisted the Veteran in obtaining 
evidence; and, afforded him the opportunity to present, 
testimony, written statements and evidence.  As discussed 
below, new and material evidence to warrant the reopening of 
the claim for service connection so additional examination 
has not been submitted.  Accordingly, an examination is not 
required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4)(iii); McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).  All 
known, identified, and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Generally, service connection may be granted for disability 
due to a disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2013).  In addition, service 
connection may be granted for any disease diagnosed after 
separation, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 
110 (2010).  

An August 2001 Board decision denied the Veteran's claim for 
service connection for a right elbow disability.  The Board 
decision is final.  38 U.S.C.A. § 7104(b).  The evidence of 
record at the time of the August 2001 Board included the 
Veteran's service treatment records, VA examination reports 
dated October 1993 and November 2000, and private medical 
records dated in May 1994.  Service treatment records do not 
reveal treatment for right elbow symptoms during service.  
There was no diagnosis of a right elbow disability.  A 
single notation in a March 1992 medical history report 
indicated that the Veteran reported having right elbow 
tenderness.  After VA physical and x-ray examinations in 
1993, the diagnosis was no elbow pathology found.  

Private medical records dated in May 1994 reveal that the 
Veteran sought evaluation for right elbow pain.  A May 1994 
magnetic resonance imaging (MRI) report indicated the 
presence of a "minimal periarticular bony spur" in the right 
elbow joint.  

In November 2000, a VA examination was negative for a right 
elbow pathology.  The examining physician specifically 
commented that an x-ray examination is the study of choice 
to identify bone abnormalities such as spurring and 
arthritis, while an MRI examination is the study of choice 
for soft tissue and ligament abnormalities.  Based on the VA 
x-ray examination, no bony abnormalities were identified.  

Based upon the evidence of record the August 2001 Board 
decision denied service connection for a right elbow 
disability on the basis that there was no current 
disability.  

The evidence received since the August 2001 final Board 
decision includes duplicate copies of the May 1994 private 
medical records; copies of the Veteran's VA medical 
treatment records, along with the Veteran's written 
statements, and May 2013 hearing testimony.  

The copies of the May 1994 private medical records are exact 
duplicates of those which were of record and considered at 
the time of the August 2001 Board decision.  Accordingly, 
they are not "new" evidence.  

The Veteran's statements and hearing testimony recount his 
prior assertions that he injured his right elbow during 
service, did not seek treatment for this injury, and that he 
has had right elbow pain ever since.  At the May 2013 
hearing, the Veteran testified that he has not sought any 
medical treatment for his complaints of right elbow pain and 
that the medication prescribed to treat the pain from his 
service connection knee disabilities also alleviates his 
elbow pain.  A claimant's recitation of his medical history 
does not constitute new and material evidence sufficient to 
reopen his claim when this account has already been 
considered by the VA.  Chavarria v. Brown, 5 Vet. App. 468 
(1993).

The Board concludes that the evidence indicated above which 
was submitted since the August 2001 Board decision is not 
new.  The medical records submitted are duplicates to those 
already of record at the time of the prior Board decision.  
Moreover, the Veteran's statements and testimony are also 
the same as his prior assertions which have already been 
considered by the VA.  

VA treatment records obtained since the August 2001 Board 
decision are considerable and show treatment for a variety 
of disabilities.  However, they do not show treatment for, 
or a diagnosis of, a right elbow disability.  Service 
connection was previously denied because of a lack of a 
current right elbow disability none of the evidence 
submitted, or obtained since the August 2001 Board decision 
shows the presence of any such disability.  The Veteran has 
failed to submit any additional evidence which indicates a 
current right elbow disability.  To the extent that there is 
evidence of disability benefits being awarded to the Veteran 
by the Social Security Administration (SSA), he indicates 
that they are for his knee and back disabilities alone.  
While the recent VA treatment records are "new," because 
they were not of record at the time of the prior decision, 
this evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the Veteran has a current 
right elbow disability.  The evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

New and material evidence to reopen a claim of service 
connection for a right elbow disability has not been 
received.  As new and material evidence to reopen the 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for entitlement to service 
connection for a right elbow disability is denied.


REMAND

The Veteran claims that his service-connected right and left 
knee disabilities, along with the associated instability, 
and post-surgical scars, warrant increased disability 
ratings.  

The record reflects that the Veteran has recently been 
awarded disability benefits from the SSA.  He asserts that 
these disability benefits are due to his service-connected 
knee disabilities as well as nonservice-connected neck and 
back disabilities.  These records must be obtained.  In the 
case of a claim for an increased rating, VA must obtain 
Social Security Administration decisions and records which 
have bearing on the veteran's claim.  Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

At the May 2013 hearing, the Veteran indicated that his 
service-connected knee disabilities required physical 
therapy at a VA medical facility in 2008 or 2009.  VA 
treatment records also indicate prescribed physical therapy 
in August 2009.  However, the actual VA physical therapy 
records are not of record in either the physical or 
electronic portions of the Veteran's claims file.  These 
records should be obtained.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

An August 2011 VA scar examination report indicates the 
presence of scars, while a subsequent VA joints examination 
conducted in January 2012 did not indicate the presence of 
scars, even though the knees were specifically examined.  
This must be resolved with another examination.  

At the May 2013 hearing, the Veteran testified that his 
service-connected knee disabilities had increased in 
severity since the last VA examination.  Accordingly another 
VA joints examination is necessary.  See Snuffer v. Gober, 
10 Vet. App. 400, 408 (1997) (requiring a new examination 
where the claimant asserts that a disability has increased 
in severity since the time of the last VA examination).

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering 
another medical examination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

Finally, a claim for a total disability rating based on 
individual unemployability has been raised and must be 
considered on remand.  Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  
Regardless of his response, SSA records 
pertinent to the Veteran's  claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim, must be obtained.  
The RO must obtain copies of all 
pertinent VA medical records that are 
not already in the record, to include: 
physical therapy records from 2009, and 
VA treatment records subsequent to March 
2013.  

All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to 
the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must also be afforded 
an appropriate VA examination to 
determine the current severity of his 
service-connected bilateral knee 
disabilities, to include his service-
connected post-surgical bilateral knee 
scars.  The claims file and all 
electronic records, to include on 
Virtual VA, must be made available to 
the examiner in conjunction with the 
examination, and the examiner must 
specify in the report that these 
records have been reviewed.  The 
examiner must specify the dates 
encompassed by the Virtual VA records, 
if any, that are reviewed.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further studies deemed relevant by the 
examiner must also be conducted. 

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion, instability, and comment on the 
functional limitations, if any, caused 
by the service-connected bilateral knee 
disabilities and post-surgical scars 
bilateral knee scars.  The report must 
be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  In 
the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination reports must be 
reviewed by the RO to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims remaining on appeal must be 
readjudicated.  If the issues on appeal 
remain denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, the Veteran may present additional 
evidence or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


